Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 04/15/2021.   The changes and remarks disclosed therein were considered.
	An amendment of an abstract, the specification and claims 12, 14-16, 19 and 22-24 has been amended.  Claims 1-11, 13, 17-18 and 21 have been canceled.  Claims 12, 14-16, 19-20 and 22-24 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 04/15/2021 with respected to the rejection of Glenn Thomas P. have been fully considered and are persuasive (see pages 7-8 of an amendment filed 04/15/21).  The rejection of Glenn Thomas P has been withdrawn.
Allowable Subject Matter
3.	Claims 12, 14-16, 19-20 and 22-24 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Glenn Thomas P., Jang Chul-Yong and Chung Ming-Chung taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to “a cured bonding material having a depth sufficient to substantially cover a second surface of the electronic circuit component, wherein the electronic circuit component is held in a secured relationship by the cured bonding material, wherein the cured bonding material consists of more than a single bonding material composition, wherein a bonding material composition closer to the electronic circuit component has a stiffer composition than another bonding material composition farther from the electronic circuit component; an upper surface composed of the first surface of the electronic circuit component and at least a portion of the cured bonding material; and printed conductive traces extending between the cured bonding material and the first surface of the electronic circuit component” in an electronic chip assembly as claimed in the independent claim 12.  Claims 14-16 are also allowed because of their dependency on claim 12; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “a cured bonding material having a depth sufficient to substantially cover the second surface of the electronic circuit component, wherein the electronic circuit component is held in a secured relationship by the cured bonding material, wherein the cured bonding material consists of more than a single bonding material composition, wherein a bonding material composition closer to the electronic circuit component has a stiffer composition than another bonding material composition farther from the electronic circuit component; and an upper surface composed of the first surface of the electronic circuit components and at least a portion of the cured bonding material” in an electronic chip assembly as claimed in the independent claim 19.  Claims 20 and 22-24 are also allowed because of their dependency on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.